Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles H. Carter appeals the district court’s order accepting the recommendation of the magistrate judge and denying Carter’s motion, which was construed as a motion for contempt in relation to a settlement agreement that the court had previously approved. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Carter v. Baltimore City Police Dep’t, No. 1:04-cv-03842-WDQ, 2014 WL 4662339 (D.Md. Sept. 16, 2014). We grant Carter leave to proceed on appeal in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.